[Cite as State v. Findler, 2021-Ohio-449.]

                         IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




STATE OF OHIO,                                      :   APPEAL NO. C-190606
                                                        TRIAL NO. 19TRD-34133
       Plaintiff-Appellee,                          :

       vs.                                          :
                                                          O P I N I O N.
JOSEPH P. FINDLER                                   :

       Defendant-Appellant.                         :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: February 19, 2021




Andrew Garth, City Solicitor, William T. Horsely, Chief Prosecuting Attorney, and
Ashton L. Tucker, Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Joseph P. Findler, pro se.
                         OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

        {¶1}   Defendant-appellant Joseph P. Findler was convicted of speeding in

violation of Cincinnati Municipal Code 506-8. He has appealed, arguing in four

assignments of error that the trial court erred (1) by not conducting an evidentiary

hearing on the state’s motion to quash his subpoena, (2) by granting the motion to

quash, (3) by making and admitting hearsay statements, and (4) by improperly

restricting the scope of cross-examination and demonstrating bias against him and

in favor of the state.

        {¶2}   We overrule all assignments of error and affirm the judgment of the

trial court.

                               Factual Background


        {¶3}   Cincinnati Police Officer Bryan Dettmer testified that on September

13, 2019, he recorded Findler driving 76 m.p.h. in a 55-m.p.h. zone on Interstate 75

in Cincinnati, Ohio. He initiated a traffic stop and cited Findler for speeding.

        {¶4}   Prior to trial, Findler filed a subpoena requesting that Dettmer

“produce any mobile phone or tablet with content relating to Findler viewed,

processed, or participated in by Dettmer prior to or during the encounter with

Findler, including social media accounts such as Facebook and Google.” The state

moved to quash the subpoena. The trial court, without conducting an evidentiary

hearing, granted the motion to quash. After a bench trial, Findler was convicted of

speeding.




                                               2
                       OHIO FIRST DISTRICT COURT OF APPEALS


                             First Assignment of Error


       {¶5}   In his first assignment of error, Findler argues that the trial court erred

by not conducting an evidentiary hearing prior to granting the state’s motion to

quash. Findler cites Cincinnati v. Neff, 1st Dist. Hamilton No. C-130411, 2014-Ohio-

2026, and In re Subpoena Duces Tecum Served upon Attorney Potts, 100 Ohio St.3d

97, 2003-Ohio-5234, 796 N.E.2d 915, in support.

       {¶6}   Neff involved an interlocutory appeal by a third party of an order

denying a motion to quash. Neff at ¶ 7. This court held, “When deciding a motion to

quash a subpoena under Crim.R. 17, the trial court must conduct an evidentiary

hearing.” Id. at ¶ 8, citing In re Subpoena Duces Tecum Served upon Attorney Potts

at paragraph one of the syllabus. This court went on to state:

     At the hearing, the proponent of the subpoena bears the burden of

     demonstrating that the subpoena is not unreasonable or oppressive by

     showing (1) that the subpoenaed documents are evidentiary and relevant;

     (2) that they are not otherwise reasonably procurable in advance of trial

     by due diligence; (3) that the proponent cannot properly prepare for trial

     without production and inspection of the documents and that the failure

     to obtain the documents may tend to unreasonably delay the trial, and (4)

     that the subpoena is made in good faith and not intended as a general

     “fishing expedition.”

Neff at ¶ 8; see United States v. Nixon, 418 U.S. 683, 699-700, 94 S.Ct. 3090, 41

L.Ed.2d 1039 (1974).

       {¶7}   In Neff, although the trial court “conducted oral argument with respect

to the subpoena, it did not receive sworn testimony or other material of evidentiary




                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



value,” and so did not meet the requirements of an evidentiary hearing. Neff at ¶ 9.

This court remanded for the trial court to conduct an evidentiary hearing on the

motion to quash. Id. at ¶ 10.

       {¶8}   Neither Neff nor Potts involved a direct appeal resulting from a final

judgment in a criminal case. Rather, they involved an interlocutory appeal and an

ancillary criminal contempt conviction, respectively. See Neff at ¶ 7; Potts at ¶ 6.

Several Ohio courts have distinguished those types of appeals from appeals from a

final judgment and carved out an exception to the Potts rule where the trial court’s

failure to hold an evidentiary hearing was harmless.

       {¶9}   In Miamisburg v. Rinderle, 2d Dist. Montgomery No. 26094, 2015-

Ohio-351, ¶ 18, the defendant, on direct appeal following a conviction, alleged that

the trial court had erred in failing to hold an evidentiary hearing before granting the

state’s motion to quash. The defendant had subpoenaed the prosecutor to testify in

order to ensure that the prosecutor had provided full discovery. Id. at ¶ 20. The

Second District held that although the trial court did not hold an evidentiary hearing,

the error was harmless because the defendant’s subpoena was clearly improper. Id. It

described the subpoena as a “fishing expedition” and “a shotgun accusation that

maybe you haven’t received all of the discovery.” Id.

       {¶10} In State v. Bennett, 2019-Ohio-4937, 149 N.E.3d 1045, ¶ 85 (3d Dist.),

the Third District upheld the trial court’s order quashing the defendant’s subpoena

despite the fact that the trial court did not conduct an evidentiary hearing. The court

noted that multiple appellate courts have “addressed interlocutory appeals on this

issue” and remanded for the trial court to conduct a hearing. Id. at ¶ 80. However,




                                              4
                     OHIO FIRST DISTRICT COURT OF APPEALS



      fewer appeals exist where a trial court has quashed a subpoena, or denied

      a motion to quash a subpoena, without a hearing and the matter

      proceeded all the way to a final judgment, which was then appealed. Even

      Potts dealt with an ancillary matter, it was not a direct appeal in the

      criminal case resulting from a final judgment. Thus despite its bright-line

      rule that appears applicable on its face, Potts is not an entirely analogous

      set of circumstances.

Id. at ¶ 81.

        {¶11} Relying on the Second District’s decision in Rinderle, the Third

District held:

      While a hearing should be held under Potts, where the record

      demonstrates that subpoena plainly has no merit, and would have no

      impact on the trial whatsoever that already occurred, we will not go so far

      as to overturn the entire trial or remand the matter to the trial court to

      have a superfluous hearing. This is particularly true where this case does

      not involve an interlocutory or third-party appeal.

Id. at ¶ 85; see State v. Myers, 12th Dist. Madison No. CA2019-01-003, 2020-Ohio-

59, ¶ 21-22 (following Bennett and holding that the trial court’s failure to hold an

evidentiary hearing on the motion to quash was harmless).

        {¶12} The present case involves a direct appeal following a final judgment of

conviction in a bench trial. In response to the state’s argument that his subpoena

was irrelevant and should be quashed, Findler stated, “I believe it’s relevant –

obviously I have the ability to impeach each witness by prejudice. I intend to

introduce that and basically the purposes for the stop and the manner of execution




                                               5
                     OHIO FIRST DISTRICT COURT OF APPEALS



during the stop, and that’s why I intend to introduce that into evidence during cross-

examination of the witness.”

       {¶13} During cross-examination of Dettmer, Findler questioned Dettmer

about whether he had viewed information on social media, prior to the traffic stop,

regarding Findler being stopped for speeding in Tennessee, and whether he

specifically targeted Findler’s vehicle as a result. Dettmer testified that he had never

met Findler prior to the traffic stop and that he had not viewed any information

about Findler on social media.

       {¶14} There is nothing in the record to indicate that Dettmer possessed any

evidence relevant to Findler’s defense. Findler’s subpoena was a “fishing expedition”

for potential impeachment evidence. See Bennett, 2019-Ohio-4937, 149 N.E.3d 1045,

at ¶ 86. We find that Findler’s subpoena was plainly without merit, and the outcome

of the trial would not have been different if the court had conducted an evidentiary

hearing on the motion to quash. See Bennett at ¶ 85. The first assignment of error is

overruled.

                          Second Assignment of Error

       {¶15} In his second assignment of error, Findler contends that the trial court

erred by granting the motion to quash the subpoena.           We apply an abuse-of-

discretion standard to a trial court’s decision concerning a motion to quash a

subpoena. State v. Beck, 2016-Ohio-8122, 75 N.E.3d 899, ¶ 23 (1st Dist.).

       {¶16} Having determined that the subpoena was plainly improper under the

first assignment of error, we hold that the trial court did not abuse its discretion in

quashing the subpoena. The second assignment of error is overruled.




                                               6
                     OHIO FIRST DISTRICT COURT OF APPEALS



                           Third Assignment of Error

       {¶17} In his third assignment of error, Findler contends that the trial court

committed plain error by making and admitting hearsay statements that violated his

confrontation rights under the Sixth Amendment to the United States Constitution.

       {¶18} Findler argues that some of the trial judge’s own statements

constituted hearsay. “ ‘Hearsay’ is a statement, other than one made by the declarant

while testifying at the trial or hearing, offered in evidence to prove the truth of the

matter asserted.” Evid.R. 801(C). The trial judge is not a witness or party. The

statements made by the judge were not “offered in evidence.” Therefore, they did not

constitute hearsay. The third assignment of error is overruled.

                          Fourth Assignment of Error

       {¶19} In his fourth assignment of error, Findler contends that the trial court

improperly restricted the scope of cross-examination and demonstrated bias against

him and in favor of the state. He argues that those errors, combined with the other

errors alleged, amounted to cumulative error and deprived him of a fair trial.

       {¶20} The state contends that this court lacks jurisdiction to consider

Findler’s judicial-bias claim. We have held that a court of appeals has no “authority”

or “jurisdiction” to decide the matter of disqualification of a judge for bias or

prejudice. See State v. Carter, 1st Dist. Hamilton No. C-170655, 2019-Ohio-1749, ¶

17. However, this court has recognized a distinction between a claim of judicial bias

relating to “the formal process used to remove a judge from hearing a case because

the judge has an interest in the matter or is prejudiced in favor of one party,” and a

claim relating to “when a judge’s conduct in overseeing a case prevents a party from

receiving a fair trial.” See State v. Loudermilk, 2017-Ohio-7378, 96 N.E.3d 1037, ¶ 17




                                              7
                      OHIO FIRST DISTRICT COURT OF APPEALS



(1st Dist.). An appellate court has “the authority to review a claim of judicial bias as it

impacts the outcome of the case.” Id. at ¶ 19.

       {¶21} Findler’s claim is of the second variety. He argues that the trial court’s

conduct during the trial deprived him of a fair trial. “Judicial bias is demonstrated

by ‘a hostile feeling or spirit of ill will or undue friendship or favoritism toward one of

the litigants or his attorney, with the formation of a fixed anticipatory judgment on

the part of the judge, as contradistinguished from an open state of mind which will

be governed by the law and the facts.’ ” Loudermilk at ¶ 21, quoting State ex rel.

Pratt v. Weygandt, 164 Ohio St. 463, 132 N.E.2d 191 (1956), paragraph four of the

syllabus.

       {¶22} A review of the record shows that, although the trial court should have

conducted an evidentiary hearing on the motion to quash, its failure to do so was not

the result of “ill will” toward Findler or “favoritism” toward the state, nor is there any

indication that its decision was preordained. As discussed above, Findler’s subpoena

was plainly without merit.

       {¶23} We find there was no indication of bias in the court’s restriction of

Findler’s cross-examination of Dettmer.          Findler repeatedly attempted to ask a

question that had already been answered. The court gave Findler opportunities to

rephrase before telling him that he would not be allowed to ask that question again.

Findler then declined to ask any more questions.

       {¶24} Findler has failed to demonstrate cumulative error. The fourth

assignment of error is overruled.




                                                 8
                       OHIO FIRST DISTRICT COURT OF APPEALS


                                       Conclusion


        {¶25} We overrule all assignments of error and affirm the judgment of the

trial court.

                                                                       Judgment affirmed.



BERGERON, P.J., and WINKLER, J., concur.



Please note:
        The court has recorded its own entry on the date of the release of this opinion.




                                                 9